DETAILED ACTION


Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an artificial intelligence apparatus for calibrating an output position of a display panel, the artificial intelligence apparatus comprising:
a camera configured to capture an image displayed by the display panel; and
a processor configured to:
transmit a signal for outputting a position reference image to the display panel, receive, via the camera, a captured image for the display panel, 
determine a position and a capturing direction of the camera with respect to the display panel based on a shape of the display area, 
convert a size of the display area corresponding to the display panel to have a rectangular shape based on the position and the capturing direction of the camera, 
determine an output position offset for the display panel in a predetermined unit by subtracting an output position value of a size-converted captured image corresponding to the display area from an output position value of the position reference image in the predetermined unit, 
determine an output position calibration value for the display panel using the determined output position offset, and
transmit the determined output position calibration value to the display panel.  
However in the context of claim 1 as a whole, the prior art does not teach “determine a display area corresponding to the display panel from the captured image to remove an area except for the display area corresponding to the display panel.” Therefore, claim 1 as a whole is allowable.
Claim 13 and 14 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611